Citation Nr: 1621102	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-23 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 19, 2000, for the award of service connection for coronary artery disease for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and A. H.



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to July 1974 and from November 1976 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran passed away in August 2001.  The appellant is the Veteran's surviving spouse.

In a June 2013 rating decision, the RO granted an earlier effective date of June 19, 2000, for the award of service connection for coronary artery disease for accrued benefits purposes.  This earlier effective does not represent a full grant of the benefit sought.  Therefore, the appellant's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, the appellant and one witness testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following receipt of the appellant's substantive appeal, the appellant submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to a compensable disability rating for asthma for accrued benefits purposes; entitlement to an effective date earlier than March 9, 1987, for the award of service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes; entitlement to an effective date earlier than March 9, 1987, for the award of service connection for asthma for accrued benefits purposes; and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability related to coronary artery disease, chest pains, and skin disorders as a result of medical treatment at a VA medical facility for accrued benefits purposes have been raised by the record in testimony presented at the September 2014 Board hearing and in a February 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In that regard, the Board notes that the undersigned Veterans Law Judge (VLJ) accepted testimony at the September 2014 Board hearing as to the issues herein referred to the AOJ.  However, prior to doing so, the undersigned VLJ informed the appellant that acceptance of testimony as to the issues did not signify acceptance of jurisdiction over the issues.  VA has not taken any action to suggest, either explicitly or implicitly, that the requirement for an appeal, to include the submission of a substantive appeal, as to those issues has been waived.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the issues are not before the Board at this time, will not be addressed in this decision, and are referred to the AOJ for appropriate action.


FINDING OF FACT

No communication was received from the Veteran prior to June 19, 2000, that can be interpreted as an informal or formal claim for entitlement to service connection for coronary artery disease.


CONCLUSION OF LAW

The requirements for an effective date prior to June 19, 2000, for the award of service connection for coronary artery disease for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.1(p), 3.104(a), 3.151, 3.155, 3.157, 3.816, 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's appeal for an earlier effective date for the award of service connection for coronary artery disease for accrued benefits purposes arises from her disagreement with the effective date awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the effective date assigned for the award of service connection, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the claimant, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the appellant the required Statement of the Case in April 2014.  The Statement of the Case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an effective date earlier than June 19, 2000, for the award of service connection for coronary artery disease for accrued benefits purposes.

The Board also finds that VA has fulfilled its duty to assist the appellant in the development of her claim.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  The record in this case includes service treatment records, VA treatment record, private treatment records, statements from the appellant, and the transcript from the appellant's Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.

The Board notes that the appellant identified outstanding VA treatment records dated in 1990 and 1999 that purportedly show that the Veteran was treated for myocardial infarctions at those times.  See, e.g., September 2014 Board hearing transcript.  However, as is more fully discussed below, reports of examination or hospitalization do not constitute informal claims for entitlement to service connection.  See 38 C.F.R. § 3.157.  As such, even if there are outstanding VA treatment records dated in 1990 and 1999 that show treatment for myocardial infarctions, such records would not serve as a basis for granting an earlier effective date for the award of service connection for coronary artery disease for accrued benefits purposes.  Therefore, the records are not relevant to the decision made herein, and VA has fulfilled its duty to assist the appellant despite the fact that those VA treatment records are not of record.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.

Other Due Process Considerations

As noted in the Introduction, the appellant was afforded a hearing before the undersigned VLJ in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the legal requirements for establishing an earlier effective date for the award of service connection for accrued benefits purposes.  The VLJ asked the appellant specific questions about the symptoms of and treatment for the Veteran's coronary artery disease and about the appellant's contentions as to why she believes that an earlier effective date is warranted.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the appellant was assisted at the hearing by an accredited representative from the American Legion.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  The appellant and her representative indicated that there is outstanding evidence showing that the Veteran submitted a claim for entitlement to service connection for coronary artery disease prior to June 19, 2000, to include in 1990.  The undersigned VLJ provided the appellant sixty days in which to submit any additional evidence.  To date, no evidence showing that the Veteran submitted such a claim prior to June 19, 2000 has been received.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

In this case, the RO initiated consideration of entitlement to service connection coronary artery disease following the Veteran's death under the special rules promulgated pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816 ; see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Under those provisions, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease" or the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(c)(1) and (2).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to presumptive service connection due to herbicide exposure, effective August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied by a VA decision dated between May 3, 1989, and the effective date of the law or regulation allowing for a presumption of the covered disease, then the effective date of the award will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1) and (2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  However, the Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Analysis

In the October 2011 rating decision, the RO granted entitlement to service connection for coronary artery disease for accrued benefits purposes, assigned a 60 percent disability rating effective from April 24, 2001.  In the June 2013 rating decision, the RO granted an earlier effective date of June 19, 2000.  The appellant seeks entitlement to an effective date earlier than June 19, 2000, for the award of service connection for coronary artery disease for accrued benefits purposes.  She contends that the effective date should be sometime in 1990 because the Veteran first experienced a myocardial infarction in 1990.  See, e.g, September 2014 Board hearing transcript.

In this case, the Veteran is a Nehmer class member because he is a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816(c)(1) and (2).  Therefore, the Board will consider the present claim under the special rules promulgated pursuant to the Nehmer cases.

The Board has carefully reviewed the record, and has determined that no communication was received from the Veteran prior to June 19, 2000, that could be interpreted as an informal or formal claim for entitlement to service connection for coronary artery disease.  Specifically, in August 1974, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, in which he claimed entitlement to compensation for a "nervous condition" and a "stomach condition."  The Veteran later submitted his DD Form 214 and medical records in support of the claim.  The medical records reflect treatment for a mental disorder.  One record, dated in January 1975, reflects a normal cardiopulmonary examination, except for reports of hemoptysis or hematemesis for about three months during the Veteran's service in Vietnam without recurrence.  The August 1974 VA Form 21-526 and other submissions relate only to claim for entitlement to service connection for a nervous condition and a stomach condition.  They do not include any statements or other information that can reasonably and liberally be construed as indicating intent to apply for any benefit other than service connection for a nervous condition and a stomach condition.  The August 1974 VA Form 21-526 and other submissions therefore cannot be construed as a formal or informal claim for entitlement to service connection for coronary artery disease, and are not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

The Veteran next contacted VA in November 1978, when he submitted a VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service.  In the VA Form 21-526e, he claimed entitlement to compensation for "personality disorder - passive-dependent type, #301.89."  The November 1978 VA Form 21-526e relates only to a claim for entitlement to service connection for the listed mental disorder.  It does not include any statements or other information that can reasonably and liberally be construed as indicating intent to apply for any benefit other than service connection for the listed mental disorder.  The November 1978 VA Form 21-526e therefore cannot be construed as a formal or informal claim for entitlement to service connection for coronary artery disease, and is not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

In March 1986, the Veteran submitted a VA Form 22-1990, Application for Education Benefits.  On the form, the Veteran indicated that he had previously applied for VA disability compensation benefits.  The form includes no statements or other information that can reasonably and liberally be construed as indicating intent to apply for any benefit other than education benefits.  The March 1986 VA Form 22-1990 therefore cannot be construed as a formal or informal claim for entitlement to service connection for coronary artery disease, and is not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

In March 1987, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, in which he claimed entitlement to compensation for "mental disorder (post-traumatic stress)," asthma, and abdominal hernia.  On the form, the Veteran listed healthcare providers for the claimed mental disorder and hernia.  Later in March 1987, the Veteran submitted birth certificates, a marriage certificate, and a divorce decree in conjunction with the March 1987 VA Form 21-526.  The March 1987 VA Form 21-526 and other submissions relate only to claims for service connection for a mental disorder, asthma, and abdominal hernia.  They do not include any statements or other information that can reasonably and liberally be construed as indicating intent to apply for any benefit other than service connection for a mental disorder, asthma, and abdominal hernia.  The March 1987 VA Form 21-526 and other submissions therefore cannot be construed as a formal or informal claim for entitlement to service connection for coronary artery disease, and are not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

In April 1987, the Veteran submitted correspondence to VA describing in-service stressful events and his current psychiatric symptoms.  See VA Form 21-4138, Statement in Support of Claim, received in April 1987.  The correspondence appears to have been submitted in support of the Veteran's then-pending claim for entitlement to service connection for PTSD.  It includes the statement, "my physical state is not good."  However, this statement is general and vague.  It cannot reasonably and liberally be construed as indicating intent to apply for service connection for coronary artery disease.  Furthermore, the correspondence does not include any other statements that can reasonably and liberally be construed as indicating intent to apply for service connection for coronary artery disease.  The April 1987 correspondence therefore cannot be construed as a formal or informal claim for entitlement to service connection for coronary artery disease, and is not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

In February 1995, the Veteran submitted a VA Form 28-1900, Disabled Veteran's Application for Vocational Rehabilitation.  On the form, the Veteran references his service-connected PTSD.  He mentions no other disability.  The Board notes that, at the September 2014 Board hearing, A. H. testified that the Veteran submitted a claim for vocational rehabilitation based on PTSD and coronary artery disease prior to June 19, 2000.  However, the February 1995 VA Form 28-1900, which is the only claim for vocational rehabilitation of record dated prior to June 19, 2000, does not include any statements that can reasonably and liberally be construed as indicating intent to apply for any benefit other than vocational rehabilitation based on PTSD.  The VA Form 28-1900 therefore cannot be construed as a formal or informal claim for entitlement to service connection for coronary artery disease, and is not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

In June 1999, the Veteran submitted a claim for an increased rating for PTSD.  See VA Form 21-4138, received in June 1999.  In the claim, the Veteran indicated that he was experiencing increased difficulties in his relationships with others, depression, nightmares, and industrial impairment.  The June 1999 statement relates only to a claim for an increased rating for PTSD.  The statement does not include any statements that can reasonably and liberally be construed as indicating intent to apply for any benefit other than an increased rating for PTSD.  The June 1999 statement therefore cannot be construed as a formal or informal claim for entitlement to service connection for coronary artery disease, and is not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

Prior to June 19, 2000, the Veteran also submitted Direct Deposit Sign-Up forms in January 1990 and November 1997.  Those forms do not include any statements that can reasonably and liberally be construed as indicating intent to apply for any benefit other establishing a direct deposit account.  They therefore cannot be construed as formal or informal claims for entitlement to service connection for coronary artery disease, and are not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

Accordingly, none of the Veteran's submissions to and communications with VA prior to June 19, 2000, can be construed as formal or informal claims for entitlement to service connection for coronary artery disease.  The Board acknowledges that some of the medical evidence of record reflects that the Veteran reported having myocardial infarctions in 1990 and 1999, and that the appellant contends that there are outstanding VA treatment records documenting those myocardial infarctions.  However, as noted above, a specific claim in the form prescribed by VA must be filed for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Furthermore, the relevant regulations provide that a VA report of examination or hospitalization may be accepted as an informal claim only where a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157.  In other words, the regulations do not allow for a VA report of examination or hospitalization to be accepted as an informal original claim for entitlement to service connection.  As such, documentation of the Veteran's 1990 and 1999 myocardial infarctions may show that entitlement to compensation for coronary artery disease arose prior to June 19, 2000; however, they may not constitute an original claim for entitlement to service connection for coronary artery disease.  Therefore, those records are not for consideration in establishing an earlier effective date for the grant of service connection for coronary artery disease.  See 38 C.F.R. §§ 3.1(p), 3.816(c)(2).

The Board acknowledges the appellant's submission of several prior Board decisions pertaining to other veterans.  The Board notes, however, that each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and has no precedential value toward adjudication of appeals by other claimants, even those who may appear to be similarly situated.  See 38 C.F.R. § 20.1303.  Therefore, the prior Board decisions have no probative value in this case.

The primary argument advanced in this case by the appellant has been that the Veteran's coronary artery disease, or symptoms thereof, first began a number of years prior to June 19, 2000, and that the appellant should be awarded service connection for coronary artery disease back to the date the condition was first diagnosed and treated.  However, the Board is ultimately bound by the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations.  In this case, the relevant statutes and regulations state that the effective date for the award of service connection will be the date entitlement arose or the date of the claim, whichever is later.  As discussed in detail above, the evidence of record reflects that no communication was received from the Veteran prior to June 19, 2000, that can reasonably and liberally be interpreted as an informal or formal claim for entitlement to service connection for coronary artery disease.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an effective date earlier than June 19, 2000, for the award of service connection for coronary artery disease for accrued benefits purposes.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 19, 2000, for the award of service connection for coronary artery disease for accrued benefits purposes is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


